DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the Applicant’s amendemnt received on 1/24/2022, in response to the Non-Final Action mailed on 10/26/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maschera et al (US 2010/0072181 A1) in view of Weaver et al (US 10,766,190 B2).
For independent claims 1-4, Maschera et al teach apparatus for laser engraving onto a part that is made of a polymer surface (see abstract; Figs 1-3 item 12- laser head, 42-work piece with desired config. [0023], also see [0003]-[0038]) and the laser engraving method provides software control of a laser head to apportion the volume of material that is to be removed into laminated volumes with laminated volume corresponding to a beam that is provided by a single laser head ([0008]). 
It is noted that Maschera et al do not limit how the work-piece is produced. With current advance technology, it would have been obvious to apply 3D printing process to form the object of Maschera et al. For example, Weaver et al. teach additive manufacturing apparatus and related process including multi-jet fusion or any other processes to produce desired 3D printed object (see col 3 lines 65 to col 4 lines 55). 
Therefore, it would have been obvious to one ordinary skill in the art to combine the system/process of laser engraving/patterning, as taught by Maschera et al with using 3D printing system/process (i.e. multijet-fusion) as taught by Weaver, et al. for the benefit of forming desired structure efficiently. 
Claim 1 recites “energy source is to cause a polymer of selected portion of the 3D printed object to melt and reflow, the selected portion and non-selected portion of the outer surface to form a pattern on the outer surface of the 3D printed object” pertains to is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
The laser source as taught by Maschera et al. can perform the claim process to produce desired shaped/size pattern on the article. Furthermore, in the alternative, using known precision laser in the above combination would have been obvious for providing similar functional benefit of ablation/marking. 
As for claims 5,10, and 20, see claims 1-4 above. 
Claim 5 recites additional process step “obtaining a three dimensional (3D) printed object…determining a pattern representative of a surface feature to be generated on an outer surface of the 3D printed object after the formation of the 3D printed object; and altering a surface finish of a select portion of the outer surface after the 3D printed object .
Allowable Subject Matter
Claims 6-8 and 11 -12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As for claim 6, the closest prior art as discussed above, Maschera et al (US 2010/0072181 A1) in view of Weaver et al (US 10/766,190 B2) fails to teach either alone or in combination wherein the altering of the surface finish includes reducing a surface roughness of the outer surface without altering an outer layer of a main body of the 3D printed object as claimed. 
As for claim 11, the closest prior art above, fails to teach wherein the polymer on the outer surface includes excess adhered powder particles, and wherein the altering of the surface finish includes applying energy, via a laser, to the select portion of the outer surface based on the pattern, the energy to cause reflow of a first portion of the excess adhered powder particles on the select portion, a non-selected portion of the outer surface not processed by the energy including a second portion of the excess adhered powder particles, the select portion and a non-selected portion to provide a contrast defining the pattern.
Claims 9 and 16-19  are
Claim 13-15 are allowed for the same reasons as indicated in the office action
 mailed on 10/26/2021 and are still determined to be valid upon reconsideration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743